—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 29, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*401The court properly declined to instruct the jury on the defense of agency since there is no reasonable view of the evidence, viewed most favorably to defendant, that supports a finding that defendant was acting only on behalf of the buyer (see, People v Herring, 83 NY2d 780). Defendant was intimately involved in the drug sale and the evidence, viewed as a whole, established that he had an ongoing relationship with the other participants.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.